DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In the definitions of R2 and R3, and R4, the parentheses should be deleted as the definitions are required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (JP 2000-241977 and tis machine translation).
Kodam et al disclose a resist composition comprising a polymer, wherein the polymer comprises a unit having the following structure:


    PNG
    media_image1.png
    142
    168
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    144
    199
    media_image2.png
    Greyscale


In the structure, the instant R1 is methyl, A1 is a single bond, W is cyclohexyl, A3 is -CH2-, and each of R2 or R4 is methyl, which meets the limitations of the instant formula (I) (claims 1-5).

Additional units includes units having acid labile groups such as those of instant formulas (a1-1) or (a1-2) as required by the instant claims 7 and 8:


    PNG
    media_image3.png
    101
    132
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    114
    97
    media_image4.png
    Greyscale


The resin may further comprise a hydroxybenzyl (meth)acrylate and hydroxystyrene meeting the limitations of the instant claim 6 ([0097]-[0103]). 

The resist further comprises an acid generator (instant claim 9).

The method of forming a pattern includes the steps as set forth by the instant claims 11, applying the resist to a substrate, drying, exposing, baking, and developing the layer to form a pattern.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kodama et al, choosing as the monomer having the group of formula (I) in its side chain, that having a cyclic alkyl group and structure as described above, wherein the group meets the limitations of the instant formula (I).
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al (JP 2015-108809 and its machine translation).
Hirokawa et al disclose a resist composition comprising a resin, a PAG, and an acid diffusion controller/ nitrogen-containing compound/ weak acid salt (instant claims 9, 10).
The resin comprises a unit falling within the scope of the instant formula (I):

    PNG
    media_image5.png
    212
    167
    media_image5.png
    Greyscale

R2 and R3 may join to form an alicyclic ring of 3 to 30 carbon atoms, which would meet the limitations of the instant formula (I) X may be a single bond, and Y a methyl group (see examples, [0092]-[0116]; instant claims 1-5).  
The resist further comprises units having an acid labile group in addition to the unit of formula (I), meeting the limitations of the instant (a1-1) or (a1-2) ([0136]; instant claims 7 and 8). The reference further teaches that units having aromatic hydrocarbon group which may have a -OH group, such as hydroxystyrene, which meets the limitations of the instant claim 6.
The composition is employed in a method of forming a pattern, wherein the method includes the steps of applying the resist, dying, exposing, baking, and developing the resist to form a pattern.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kodama et al, choosing as the monomer having the group of formula (I) in its side chain, that having a cyclic alkyl group and structure as described above, wherein the group meets the limitations of the instant formula (I).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al in view of Masuyama et al (9,563,125) or Hirokawa et al.
Kodama et al has been discussed above, and teaches that a nitrogen-containing compound, useful as an acid-diffusion control agent or quencher is included. The reference fails to fairly teach additional known quenchers, such as weak acid salts. 
Hirokawa et al has been discussed above and broadly teaches the use of nitrogen-containing compounds and weak acid salts as acid diffusion controllers.
Masuyama et al disclose a resist composition wherein the composition comprises a quencher such as a nitrogen-containing basic compound or a weak acid salt.
The reference teaches that both types of compounds are known and used as the quencher.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention o prepare the material of   choosing as the quencher, that taught by Masuyama et al to be known and equivalent to the nitrogen-containing compound wherein the resultant material would also meet the limitations of the instant claim 10.

    PNG
    media_image6.png
    106
    283
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    299
    253
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    286
    215
    media_image8.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Kodama et al, choosing as the quencher, a weak acid salt as taught to be known and equivalent by Masuyama et al or Hirokawa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722